Citation Nr: 1145245	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  10-13 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial increased evaluation for service-connected diabetes mellitus, type II, with erectile dysfunction, currently evaluated as 20 percent disabling.  

2.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for a skin disorder, to include the skin rash, fungus and knots on the chest, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan

INTRODUCTION

The Veteran had active service from August 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, granted service connection for diabetes mellitus, type II, with erectile dysfunction, evaluated it as 20 percent disabling, and denied the Veteran's claim to reopen the previously denied issue of entitlement to service connection for a skin disorder, to include skin rash, fungus and knots on the chest, because the evidence was not new and material.  

Evidence of record raises a claim for a total disability rating based on individual unemployability due to service-connected disability.  The RO has not adjudicated this claim, and it is therefore referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran perfected a timely appeal of the September 2009 rating decision that assigned a 20 percent rating for his diabetes mellitus and that denied his claim to reopen the previously denied issue for service connection for a skin disorder.  

2.  In a November 2011 statement, the Veteran expressed his desire to withdraw from appellate review his claim for an initial increased rating for the service-connected diabetes mellitus, type II, with erectile dysfunction and his claim to reopen the previously denied for service connection for a skin disorder.  


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal with respect to the issues of entitlement to an initial rating greater than 20 percent for the service-connected diabetes mellitus, type II, with erectile dysfunction, and whether new and material evidence has been received sufficient to reopen the claim seeking service connection for a skin disorder, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).  

As previously discussed herein, the September 2009 rating decision issued by the Louisville RO granted service connection for diabetes mellitus, type II, with erectile dysfunction and awarded a 20 percent evaluation for this disorder.  Also at that time, the RO denied the Veteran's claim to reopen the previously denied issue seeking service connection for a skin disorder.  

The Veteran perfected a timely appeal with respect to the RO's denial of a rating greater than 20 percent for the service-connected diabetes mellitus, type II, with erectile dysfunction and its denial of his claim to reopen the previously denied issue of entitlement to service connection for a skin disorder.  Thereafter, in a written statement dated November 7, 2011, the Veteran expressed his desire to withdraw from appellate review both of these issues.  

In view of the Veteran's expressed desire, the Board concludes that further action with regard to his claim for an initial increased rating for service-connected diabetes mellitus, type II, as well as his claim to reopen the previously denied issue of entitlement to service connection for a skin disorder is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).  The Board does not have jurisdiction over these withdrawn issues and, as such, must dismiss the appeal of these claims.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  


ORDER

The appeal of the claim of entitlement to an initial rating greater than 20 percent for service-connected diabetes mellitus, type II, with erectile dysfunction is dismissed.  

The appeal as to whether new and material evidence has been received sufficient to reopen the claim seeking service connection for a skin disorder, to include a skin rash, fungus, and knots on the chest, to include as secondary to herbicide exposure, is dismissed.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


